Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-13, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,754,538 (hereinafter the 538 Patent) in view of U.S. Patent No. 8,694,923 (hereinafter the 923 Patent).  
With regard to claim 2, the 538 Patent discloses:
2. 	(New) An electronic device, comprising:
 	a touch-sensitive display (see, claim 1, col. 19, line 60);
a physical input device (see, claim 1, col. 19, lines 59-60);
 	one or more processors (see, claim 1, col. 19, line 61); and
 	memory storing one or more programs configured to be executed by the one or more processors (see, claim 1, col. 19, lines 62-63), the one or more programs including instructions for:
 		detecting a user input via the physical input device (see, claim 1, col. 12, lines 4-5); and 
 		in response to the detected user input via the physical input device, displaying a visual cue on the touch-sensitive display of a predefined gesture performed on the touch-sensitive display required to unlock the electronic device to a user-interface active state (see, claim 1, col. 19-20, lines 65-5).

	With regard to claim 3, Patent 923 discloses:
3. 	(New) The electronic device of claim 2, wherein displaying the visual cue on the touch-sensitive display includes displaying an unlock image while the electronic device is in a user-interface lock state, and wherein the predefined gesture is a gesture performed on the touch-sensitive display with respect to the unlock image to unlock the electronic device to the user-interface active state (see, claim 1, col. 19, lines 34-37).

	With regard to claim 4, Patent 923 discloses:
4. 	(New) The electronic device of claim 3, wherein the predefined gesture includes dragging the unlock image to a predefined location on the touch-sensitive display (see, claim 2, col. 19, lines 38-40).

	With regard to claim 5, Patent 538 discloses:
5. 	(New) 	The electronic device of claim 3, wherein the predefined gesture includes moving the unlock image along a predefined path on the touch-sensitive display (see, claim 1, col. 20, lines 8-10).

	With regard to claim 6, Patent 538 discloses:
6. 	(New) The electronic device of claim 3, the one or more programs further including instructions for:
 	detecting the predefined gesture performed on the touch-sensitive display with respect to the unlock image (see, claim 1, col,. 20, lines 8-11); and
 	in response to detecting the predefined gesture performed on the touch-sensitive display with respect to the unlock image, unlocking the electronic device to the user-interface active state (see, claim 1, col. 120, lines 14-17).

 	With regard to claim 8, Patent 923 discloses:
7. 	(New) The electronic device of claim 6, further comprising providing visual feedback of completion of the gesture required to unlock the electronic device to the user-interface active state (see, claims 6-8, col. 20, lines 45-57).

	With regard to claim 8, Patent 923 discloses:
8. 	(New) The electronic device of claim 3, wherein the displayed unlock image is a first unlock image, wherein the predefined gesture is a first predefined gesture, and wherein the user-interface active state is a first user-interface active state, the one or more programs further including instructions for:
displaying a second unlock image on the touch-sensitive display while the electronic device is in the user-interface lock state, wherein a second predefined gesture performed on the touch- sensitive display with respect to the second unlock image will unlock the electronic device to a second user-interface active state that is different from the first user-interface active state (see, claim 9, col. 19-20, lines 67-11).

 	With regard to claim 9, Patent 538 discloses:
9. 	(New) The electronic device of claim 8, wherein the second unlock image is displayed in response to an event received by the electronic device, and wherein the second user-interface active state unlocks the electronic device only for an application associated with the received event. (see, claim 1, col. 19-col. 20, lines 65-3). 

	With regard to claim 10, Patent 538 discloses:
10.	 (New) The electronic device of claim 2, wherein the visual cue includes an animation related to the predefined gesture (see, claim 3, col. 20, lines 29-31).

 	With regard to claim 10, Patent 538 discloses:
11.	(New) The electronic device of claim 2, wherein the visual cue indicates at least a portion of unlock criteria required for a gesture to unlock the device, the one or more programs further including instructions for:
 	after displaying the visual cue on the touch-sensitive display, detecting a gesture on the touch-sensitive display; and
 	in response to detecting the gesture:
 		in accordance with a determination that the gesture meets the unlock criteria, unlocking the electronic device; and 
 		in accordance with a determination that the gesture does not meet the unlock criteria, maintaining the electronic device in a locked state (see, claim 1, col. 19-20, lines 59-21).

	With regard to claim 12, Patent 923 discloses:
12. 	(New) The electronic device of claim 2, wherein the user-interface active state allows access only to a specific application (see, claim 7, col. 19, lines 6-7).

	With regard to claim 13, Patent 538 discloses:
13. 	(New) The electronic device of claim 2, the one or more programs further including instructions for:
 	detecting a gesture on the touch-sensitive display;
determining that the gesture fails to meet criteria required to unlock the electronic device to the user-interface active state; and
providing visual feedback of failure to complete the gesture required to unlock the electronic device to the user-interface active state (see, claim 1, col. 19-20, lines 14-21).

With regard to claim 15, claim 15 (a non-transitory computer-readable storage claim) recites substantially similar limitations to claim 2 (a device claim) and is therefore rejected using the same art and rationale set forth above.
With regard to claim 16, claim 16 (a method claim) recites substantially similar limitations to claim 2 (a device claim) and is therefore rejected using the same art and rationale set forth above.

	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,754,538 (hereinafter the 538 Patent) in view of U.S. Patent No. 8,694,923 (hereinafter the 923 Patent) and in view of an Additional Apple Reference, issued patent 10,281,999, (hereinafter Patent 999)
14. 	(New) The electronic device of claim 2, wherein the touch-sensitive display is in a powered down state prior to displaying the visual cue (see Patent 999, claim 25, col. 77, lines 42-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-29-2022